 1

 2

 3                                       UNITED STATES DISTRICT COURT

 4                                  EASTERN DISTRICT OF CALIFORNIA

 5

 6    ADRIAN SOLORIO,                                        1:19-cv-00688-GSA (PC)

 7                          Plaintiff,
                                                             ORDER TO SUBMIT NEW APPLICATION
 8              v.                                           TO PROCEED IN FORMA PAUPERIS
                                                             OR PAY FILING FEE WITHIN 30 DAYS
 9    W. SULLIVAN, et al.,
10                          Defendants.
11

12             Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.
13   ' 1983. On April 30, 2019, Plaintiff filed the Complaint commencing this action. (ECF No. 1.)
14             On May 10, 2019, Plaintiff submitted an application to proceed in forma pauperis
15   pursuant to 28 U.S.C. § 1915. (ECF No. 10.) However, Plaintiff’s application was not submitted
16   on the form used by this court. Plaintiff shall be granted thirty days in which to submit an
17   application on the attached form, or pay the $400.00 filing fee in full for this case.
18             Accordingly, IT IS HEREBY ORDERED that:
19             Within thirty (30) days of the date of service of this order, plaintiff shall submit the
20   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

21   pay the $400.00 filing fee for this action. No requests for extension will be granted without a

22   showing of good cause. Failure to comply with this order will result in dismissal of this

23   action.

24
     IT IS SO ORDERED.
25

26      Dated:       May 23, 2019                               /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
